Exhibit 10.1

CONFORMED COPY – Credit Agreement dated as of August 13, 2013, as amended by
First Amendment dated as of July 10, 2015, Second Amendment dated as of March
10, 2016, Third Amendment dated as of August 1, 2016, Fourth Amendment dated as
of September 27, 2016, Fifth Amendment dated as of August 13, 2018, Sixth
Amendment dated as of March 27, 2020, and Seventh Amendment dated as of June 30,
2020.

THIS DOCUMENT IS AN UNOFFICIAL COMPOSITE THAT REFLECTS THE CUMULATIVE NET EFFECT
OF THE CHANGES MADE BY THE FOREGOING AMENDMENTS AND IS PROVIDED SOLELY FOR EASE
OF REVIEW AND CONVENIENCE. THE PARTIES HERETO SHOULD RELY SOLELY ON THEIR REVIEW
OF THE CREDIT AGREEMENT AND AMENDMENTS THERETO.

THIS IS NOT A LEGALLY BINDING DOCUMENT.

 

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this "Agreement") is entered into as of August 13, 2013
by and between CULP, INC., a North Carolina corporation ("Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS

As used herein, the following terms shall have the meanings set forth after
each, and any other term in this Agreement shall have the meaning set forth at
the place defined:

(a) “Applicable Margin” shall be 1.45% until the first Rate Determination Date
(hereafter defined) after May 3, 2020, and as of and after such first Rate
Determination Date after May 3, 2020 shall be determined based on the pricing
grid set forth below and tied to the Consolidated Total Debt to Consolidated
EBITDA ratio determined as set forth in Section 5.9(b):

 

Price

Level

Consolidated Total Debt

to Consolidated EBITDA Ratio

Applicable Margin

I

Less than 0.75 to 1.00

1.45%

II

Greater than or equal to 0.75 to 1.00 but less than 1.50 to 1.00

1.90%

III

Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00

2.35%

IV

Greater than or equal to 2.25 to 1.00 but less than 3.00 to 1.00

2.80%

 

-2-

--------------------------------------------------------------------------------

 

Provided, that, during the Modification Period, Applicable Margin shall be as
set forth below:

 

Price

Level

Consolidated Total Debt

to Consolidated EBITDA Ratio

Applicable Margin

I

Less than 0.75 to 1.00

1.60%

II

Greater than or equal to 0.75 to 1.00 but less than 1.50 to 1.00

2.05%

III

Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00

2.50%

IV

Greater than or equal to 2.25 to 1.00 but less than 3.00 to 1.00

3.00%

 

The Applicable Margin shall be determined effective as of the date (herein, the
“Rate Determination Date”) which is 10 days after receipt by the Bank of the
annual (in the case of the fourth Fiscal Quarter) and quarterly financial
statements of the Borrower pursuant to the provisions of Section 5.3 for the
Fiscal Quarter as of the end of which the foregoing ratio is being determined,
based on such quarterly or annual financial statements, as the case may be, for
the Fiscal Quarter then ended, and the Applicable Margin so determined shall
remain effective from such Rate Determination Date until the date which is 10
days after receipt by the Bank of the financial statements for the next Fiscal
Quarter (which latter date shall be a new Rate Determination Date); provided
that if the Borrower shall have failed to deliver to the Bank the financial
statements required to be delivered pursuant to the provisions of Section 5.3
with respect to the Fiscal Quarter most recently ended within the time period
specified herein, then for the period beginning on the day which is 10 days
after the required delivery date of such financial statements and ending on the
earlier of (A) 10 days after the date on which the Borrower shall deliver to the
Bank the financial statements to be delivered pursuant to the provisions of
Section 5.3 with respect to such Fiscal Quarter or any subsequent Fiscal
Quarter, or (B) 10 days after the date on which the Borrower shall deliver to
the Bank annual financial statements required to be delivered pursuant to the
provisions of Section 5.3(a) with respect to the Fiscal Year which includes such
Fiscal Quarter or any subsequent Fiscal Year, the Applicable Margin shall be
determined at Pricing Level IV set forth above.  Any change in the Applicable
Margin as of any Rate Determination Date shall result in a corresponding change,
effective on and as of such Rate Determination Date, in the interest rate
applicable to the Loans outstanding on such Rate Determination Date.

(b)"Business Day" means any day except a Saturday, Sunday or any other day on
which commercial banks in North Carolina are authorized or required by law to
close.

-3-

--------------------------------------------------------------------------------

 

(c)“Capital Stock” means any capital stock of Borrower or any Consolidated
Subsidiary (to the extent issued to a Person other than Borrower), whether
common or preferred, that is not redeemable at the option of the holder.

(d)“China Subsidiaries” means, collectively, Culp Fabrics (Shanghai) Co., Ltd.,
Culp Fabrics (Shanghai) International Trading Co., Ltd. and Culp Cut and Sew
Co., Ltd. (each of which has been incorporated under the laws of the People’s
Republic of China).

(e)“Consolidated EBITDA” means at any time the sum of the following, determined
on a consolidated basis for Borrower and its Consolidated Subsidiaries, at the
end of each Fiscal Quarter, for the Fiscal Quarter just ended and the three (3)
immediately preceding Fiscal Quarters: (i) Consolidated Net Income (exclusive of
(y) non-cash charges and (z) restructuring and related cash charges); plus (ii)
Consolidated Net Interest Expense; plus (iii) taxes on income; plus (iv)
depreciation; plus (v)  amortization.

(f)“Consolidated Net Income” means, for any period, the Net Income of Borrower
and its Consolidated Subsidiaries determined on a consolidated basis, but
excluding (i) extraordinary items and other non-recurring items and (ii) any
equity interests of Borrower or any Subsidiary in the unremitted earnings of any
Person that is not a Subsidiary.

(g)“Consolidated Net Interest Expense” for any period means interest, whether
expensed or capitalized, in respect of debt of Borrower or any of its
Consolidated Subsidiaries outstanding during such period.

(h)“Consolidated Net Worth” means, on a consolidated basis and in accordance
with generally accepted accounting principles consistently applied, at any time,
(i) the sum of (x) the par value (or value stated on the books of Borrower) of
Capital Stock (excluding therefrom Redeemable Preferred Stock, treasury stock
and capital stock subscribed and unissued) plus (y)  the amount of paid-in
capital and retained earnings of Borrower and its Subsidiaries, minus (ii) to
the extent included in the immediately preceding clause (i), all amounts
properly attributable to minority interests, if any, in the stock and surplus of
any such Subsidiaries.

(i)“Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which, in accordance with generally accepted accounting
principles applied on a consistent basis, would be consolidated with those of
Borrower in its consolidated financial statements  as of such date.

(j)“Culp Europe” means CULP EUROPE Spółka z ograniczoną odpowiedzialnością, a
company organized under the laws of the Republic of Poland and a Wholly Owned
Subsidiary of Borrower.

(k)“Culp Europe Credit Agreement” means the Amended and Restated Credit
Agreement (Multi-Currency Revolving Credit Facility) dated as of January 31,
2014 by and between Culp Europe and Bank providing for a revolving line of
credit in the original principal amount of up to One Million Five Hundred
Thousand Euros (€1,500,000.00) or the equivalent in Alternative Currency, as
defined therein, as the same may be amended from time to time.

-4-

--------------------------------------------------------------------------------

 

(l)“Culp Europe Indebtedness” means all indebtedness of Culp Europe to Bank
including, without limitation, such indebtedness pursuant to the Culp Europe
Loan Documents.

(m)“Culp Europe Loan Documents” means the Culp Europe Credit Agreement and all
other documents evidencing, securing or executed in connection with the Culp
Europe Indebtedness, as the same may be amended from time to time.

(n)“Culp Europe Reserve” means an amount as may be required by Bank at any time
and from time to time in respect of the Culp Europe Indebtedness including any
currency fluctuations in connection therewith, the amount of which reserve is
currently $2,400,000.00 but is subject to change by Bank from time in its sole
and absolute discretion.

(o)“Daily One Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery of funds for a one (1) month period.

(p)“Existing Letter of Credit” means the existing letter of credit issued by
Bank, as issuer, in the face amount of $250,000.00, for the benefit of Great
American Insurance, as beneficiary thereunder.

(q)“Fiscal Quarter” means any fiscal quarter of Borrower.

(r)“Fiscal Year” means any fiscal year of Borrower, ending on the Sunday closest
to April 30 of each year.

(s)"LIBOR" means the rate of interest per annum determined by Bank based on the
rate for United States dollar deposits for delivery of funds for one (1) month
as published by the ICE Benchmark Administration Limited, a United Kingdom
company, at approximately 11:00 a.m., London time, or, for any day not a London
Business Day, the immediately preceding London Business Day (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above would be less than zero percent (0.0%), then LIBOR shall be deemed to be
zero percent (0.0%).

(t)“London Business Day" means any day that is a day for trading by and between
banks in dollar deposits in the London interbank market.”

(u)“Material Adverse Effect” or “Material Adverse Change” means, with respect to
any event, act, condition or occurrence of whatever nature (including any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding), whether singly or in conjunction with any other
event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, a material adverse change in, or a material
adverse effect upon, any of (i) the financial condition, operations, business or
properties of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents,
(iii) the legality, validity or enforceability of any Loan Document, or (iv) the
rights and remedies of Bank under the Loan Documents.

-5-

--------------------------------------------------------------------------------

 

(v)“Modification Period” means a period of time commencing on June 30, 2020 and
terminating upon the Rate Determination Date next following the end of
Borrower’s fourth Fiscal Quarter of 2021 (which Fiscal Quarter end is presumed
to be May 2, 2021).

(w)“Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such person, after taxes, for such period, as determined
in accordance with generally accepted accounting principles applied on a
consistent basis.

(x)“Omaha Note Purchase Agreement” means that certain Note Purchase Agreement,
dated as of August 11, 2008, among the Borrower, as the Company, and Mutual of
Omaha Insurance Company and United of Omaha Life Insurance Company, as
Purchasers, and as may be amended in the future.

(y)“Person” means an individual, a corporation, a partnership, a limited
liability company, an unincorporated association, a trust or any other entity or
organization including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

(z)“Redeemable Preferred Stock” of any Person means any preferred stock issued
by such Person which is at any time during the term of the Line of Credit either
(i) mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.

(aa)“Subsidiary” means any corporation or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

(bb)“Wholly Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Borrower.

ARTICLE II

CREDIT TERMS

SECTION 2.1.LINE OF CREDIT.

(a)Line of Credit.  Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
August 15, 2022, not to exceed at any time the aggregate principal amount of
THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) ("Line of Credit"), the
proceeds of which shall be used to provide working capital and for general
corporate purposes; provided, however, that no portion of the proceeds of the
Line of Credit will be used by the Borrower or any Subsidiary (i) in connection
with, whether directly or indirectly, any tender offer for, or other acquisition
of, stock of any corporation with a view towards obtaining control of such other
corporation, unless such tender offer or other acquisition is to be made on a
negotiated basis with the approval of the board of directors of the corporation
to be acquired, and the provisions of Section 6.6 would not be violated,
(ii) directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock (as hereinafter defined),
or (iii) for any purpose in violation of any applicable law or
regulation.  Borrower's obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of the date hereof (as amended
from time to time, the "Line of Credit Note"), all terms of which are
incorporated herein by this reference.

-6-

--------------------------------------------------------------------------------

 

(b)Limitation on Borrowings.  Outstanding borrowings under the Line of Credit
shall not at any time exceed the maximum principal amount set forth above less
the amount of the Culp Europe Reserve.

(c)Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby letters of credit for the account of Borrower (each, a "New
Letter of Credit"; the Existing Letter of Credit and each New Letter of Credit
are herein referred to individually as a “Letter of Credit”  and collectively as
"Letters of Credit"); provided however, that the aggregate undrawn amount of all
outstanding Letters of Credit shall not at any time exceed One Million and
No/100 Dollars ($1,000,000.00).  The form and substance of each Letter of Credit
shall be subject to approval by Bank, in its sole discretion.  Each Letter of
Credit shall be issued for a term not to exceed seven hundred thirty (730) days,
as designated by Borrower; provided however, that no Letter of Credit shall be
issued with, nor shall Bank be required to renew or (if applicable) allow
automatic renewal of any Letter of Credit so that it will have, an expiration
date that is subsequent to the maturity date of the Line of Credit (with any
such Letter of Credit with an expiration date subsequent to the maturity of the
Line of Credit to be referred to as an “Extended Date Letter of Credit”) unless
Borrower, not less than ninety (90) days prior to the maturity date of the Line
of Credit, provides Bank with cash collateral (which may be in addition to or,
if agreed by Bank, may be a replacement for, such other collateral that may have
been granted by Borrower to Bank, pursuant to this Agreement or otherwise),
consisting of a deposit account maintained by Borrower with Bank in an amount
that is not less than one hundred five percent (105%) of the undrawn amount of
such Extended Date Letter of Credit, as evidenced by and subject to the security
agreements and other documents as Bank shall reasonably require, all in form and
substance satisfactory to Bank; and provided further, that in no event shall any
Extended Date Letter of Credit have a then current expiration date more than
three hundred sixty-five (365) days beyond the maturity date of the Line of
Credit.  The undrawn amount of all Letters of Credit shall be reserved under the
Line of Credit and shall not be available for borrowings thereunder.  Each
Letter of Credit shall be subject to the additional terms and conditions of the
Letter of Credit agreements, applications and any related documents required by
Bank in connection with the issuance thereof (each, a “Letter of Credit
Agreement”).  Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit.  In such event
Borrower agrees that Bank, in its sole discretion, may debit any account
maintained by Borrower with Bank for the amount of any such drawing.

(d)Borrowing and Repayment.  Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.

-7-

--------------------------------------------------------------------------------

 

SECTION 2.2.INTEREST/FEES.

(a)Interest.  The outstanding principal balance of the Line of Credit shall bear
interest, and the amount of each drawing paid under any Letter of Credit shall
bear interest from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at a fluctuating rate per annum equal to the Daily One
Month LIBOR in effect from time to time plus the Applicable Margin.  Bank is
hereby authorized to note the date and interest rate applicable to the Line of
Credit and any payments made thereon on Bank's books and records (either
manually or by electronic entry) and/or on any schedule attached to the Line of
Credit Note, which notations shall be prima facie evidence of the accuracy of
the information noted.

(b)Taxes and Regulatory Costs.  Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to
LIBOR.  In determining which of the foregoing are attributable to any LIBOR
option available to Borrower hereunder, any reasonable allocation made by Bank
among its operations shall be conclusive and binding upon Borrower.

(c)Computation and Payment.  Interest shall be computed on the basis of a
360-day year, actual days elapsed.  Interest shall be payable at the times and
place set forth in the Line of Credit Note.

(d)Commitment Fee.  Borrower shall pay to Bank a non-refundable commitment fee
for the Line of Credit equal to Forty Thousand and No/100 Dollars ($40,000.00),
which fee shall be due and payable in full on the date of this Agreement.

(e)Letter of Credit Fees.  Borrower shall pay to Bank (i) fees upon the issuance
of each Letter of Credit equal to (x) the face amount thereof multiplied by (y)
the Applicable Margin on an annualized basis, and (ii) fees upon the payment or
negotiation of each drawing under any Letter of Credit and fees upon the
occurrence of any other activity with respect to any Letter of Credit (including
without limitation, the transfer, amendment or cancellation of any Letter of
Credit) determined in accordance with Bank's standard fees and charges then in
effect for such activity.

SECTION 2.3.COLLECTION OF PAYMENTS.  Borrower authorizes Bank to collect all
principal, interest and fees due hereunder by charging Borrower's deposit
account number 2040230014183 with Bank, or any other deposit account maintained
by Borrower with Bank, for the full amount thereof.  Should there be
insufficient funds in any such deposit account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by
Borrower.

-8-

--------------------------------------------------------------------------------

 

SECTION 2.4.BENCHMARK REPLACEMENT PROVISIONS.  Notwithstanding anything to the
contrary contained in this Agreement, in the Line of Credit Note or in any
related Loan Document (for the purposes of these Benchmark Replacement
Provisions, a Swap Agreement is not a Loan Document):

(a)Benchmark Replacement.  If a Benchmark Transition Event or an Early Opt-in
Election, as applicable, occurs, the applicable Benchmark Replacement will
replace the then-current Benchmark for all purposes under this Agreement, the
Line of Credit Note or any related Loan Document.  Any Benchmark Replacement
will become effective on the applicable Benchmark Replacement Date without any
further action or consent of Borrower.

(b)Benchmark Replacement Conforming Changes.  Bank will have the right to make
Benchmark Replacement Conforming Changes from time to time, and any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of Borrower.

(c)Notices; Standards for Decisions and Determinations.  Bank will promptly
notify Borrower of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, (ii) the implementation of any Benchmark
Replacement, and (iii) the effectiveness of any Benchmark Replacement Conforming
Changes. Any determination, decision or election that may be made by Bank
pursuant to these Benchmark Replacement Provisions, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, will be conclusive and binding
absent manifest error and will be made in its sole discretion and without
Borrower consent.

(d)Certain Defined Terms.  As used in this Note, each of the following
capitalized terms has the meaning given to such term below:

(i)“Benchmark” means, initially, LIBOR (including Daily One Month LIBOR, if
applicable); provided, however, that if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, has occurred with respect to LIBOR or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has become effective
pursuant to the provisions of this Agreement.

(ii)“Benchmark Administrator” means, initially, ICE Benchmark Administration
Limited, a United Kingdom company, or any successor administrator of the
then-current Benchmark or any insolvency or resolution official with authority
over such administrator.

(iii)“Benchmark Replacement” means the first alternative set forth in the order
below that can be determined by Bank as of the applicable Benchmark Replacement
Date:

(1) the sum of: (A) Term SOFR or, if Bank determines that Term SOFR for the
Corresponding Tenor cannot be determined, Term SOFR for the longest tenor that
can be determined by Bank that is shorter than the Corresponding Tenor, and (B)
the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected or recommended by the Relevant Governmental Body for Term SOFR;
provided, however, that this clause (1) shall not apply (i) to any borrowings
under the Line of Credit if a Swap Agreement is in effect with respect to all or
any portion of the Line of Credit as of the Benchmark Transition Event or Early
Opt-in Election, and (ii) to any borrowings under the Line of Credit that bear
interest at Daily One Month LIBOR;

-9-

--------------------------------------------------------------------------------

 

(2)the sum of: (A) the alternate rate of interest that has been selected by Bank
as the replacement for the then-current Benchmark for the Corresponding Tenor
(which, without limitation, may be compounded SOFR in arrears, term SOFR, Bank’s
Prime Rate, or another benchmark selected by Bank); and (B) the applicable
spread adjustment or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by Bank.

With respect to Bank’s decisions under this paragraph (2):

(x)if a Swap Agreement relating to a portion of the line of Credit is in effect
as of the Benchmark Transition Event or Early Opt-in Election, then Bank may
without limitation, select (i) the benchmark referenced in the Swap Agreement,
which may be the sum of a fallback rate and spread adjustment, for the entire
balance of the Line of Credit, or (ii) the benchmark referenced in the Swap
Agreement, which may be the sum of a fallback rate and spread adjustment, for
the hedged portion of the Line of Credit, and the applicable Benchmark
Replacement for the remaining non-hedged portion of the Line of Credit; and

(y)in the case of a replacement rate for Daily One Month LIBOR, Bank may,
without limitation, select SOFR notwithstanding the availability or feasibility
of determining a daily one month SOFR; and

(z)Bank’s selection of any applicable Benchmark Replacement shall give due
consideration to (i) any selection or recommendation by the Relevant
Governmental Body at such time for a replacement rate, the mechanism for
determining such a rate, the methodology or conventions applicable to such rate,
or the spread adjustment, or method for calculating or determining such spread
adjustment, for such rate, or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the
then-current Benchmark, the methodology or conventions applicable to such rate,
or the spread adjustment, or method for calculating or determining such spread
adjustment, for such alternate rate for U.S. dollar-denominated syndicated or
bilateral credit facilities at such time.

Provided, however, during any period of time that the Benchmark Replacement
would be less than zero percent (0.0%), the Benchmark Replacement shall be
deemed to be zero percent (0.0%) for the purposes of this Agreement, the Line of
Credit Note and the related Loan Documents, subject to any applicable floor rate
provision.

(iv)“Benchmark Replacement Conforming Changes” means any technical,
administrative or operational changes (including, without limitation, changes to
the definition of “Interest Period,” timing and frequency of determining rates
and making payments of interest, prepayment provisions and other administrative
matters) that Bank decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Bank.

(v)“Benchmark Replacement Date” means the date specified by Bank in a notice to
Borrower following a Benchmark Transition Event or Early Opt-in Election.

-10-

--------------------------------------------------------------------------------

 

(vi)“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark: a public statement
or publication of information by or on behalf of the Benchmark Administrator or
a regulatory supervisor for the Benchmark Administrator announcing that (A) the
Benchmark Administrator has ceased or will cease to provide the Benchmark
permanently or indefinitely or (B) the Benchmark is no longer representative of
underlying markets.

(vii)“Corresponding Tenor” means a tenor having approximately the same length as
the Interest Period, provided, however, that the Corresponding Tenor for Daily
One Month LIBOR shall be one day.

(viii)“Early Opt-in Election” means the election by Bank to declare that the
Benchmark will be replaced prior to the occurrence of a Benchmark Transition
Event and the provision by Bank of written notice of such election to Borrower
indicating that at least five (5) currently outstanding U.S. dollar-denominated
syndicated credit facilities at such time contain (as a result of amendment or
as originally executed) Term SOFR plus a spread adjustment that has been
selected or recommended by the Relevant Governmental Body.

(ix)“Interest Period” means, initially, the applicable LIBOR interest period,
and if a Benchmark Replacement is applicable, the tenor of the Benchmark
Replacement.

(x)“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

(xi)“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator thereof, (or a successor administrator) on its website.

(xii)“Swap Agreement” means a swap agreement by and between Borrower and Bank or
its affiliates.

(xiii)“Term SOFR” means the forward-looking term rate for the Corresponding
Tenor based on SOFR that has been selected or recommended by the Relevant
Governmental Body.”

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Bank as follows:

SECTION 3.1.LEGAL STATUS.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of North Carolina, and is qualified
or licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required except for any jurisdictions in which the failure to so qualify or to
be so licensed does not have and would not reasonably be expected to cause a
Material Adverse Effect.

-11-

--------------------------------------------------------------------------------

 

SECTION 3.2.AUTHORIZATION AND VALIDITY.  This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.

SECTION 3.3.NO VIOLATION.  The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate any provision of any law or
regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.

SECTION 3.4.LITIGATION.  There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a Material Adverse Effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.

SECTION 3.5.CORRECTNESS OF FINANCIAL STATEMENTS.  The consolidated balance sheet
of Borrower and its Consolidated Subsidiaries as of April 28, 2013, and the
related consolidated statements of income, shareholders’ equity and cash flows
for the fiscal year then ended, reported on by Grant Thornton LLP, true copies
of which have been delivered by Borrower to Bank prior to the date hereof, (a)
are complete and correct and present fairly the consolidated financial condition
of Borrower and its Consolidated Subsidiaries as of such dates and their
consolidated results of operations and cash flows for such periods stated, (b)
disclose all liabilities of Borrower and its Consolidated Subsidiaries that are
required to be reflected or reserved against under generally accepted accounting
principles, whether liquidated or unliquidated, fixed or contingent, and (c)
have been prepared in accordance with generally accepted accounting principles
consistently applied.  Since the dates of such financial statements there has
been no Material Adverse Change in the financial condition of Borrower, nor has
Borrower mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Bank or as
otherwise permitted by Bank in writing.

SECTION 3.6.INCOME TAX RETURNS.  Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

SECTION 3.7.NO SUBORDINATION.  There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.

-12-

--------------------------------------------------------------------------------

 

SECTION 3.8.PERMITS, FRANCHISES.  Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law, except for any such permits, consents,
approvals, franchises and licenses the failure to possess which does not have
and would not reasonably be expected to cause a Material Adverse Effect.  

SECTION 3.9.ERISA.  Borrower and each member of the Controlled Group is in
compliance in all material respects with all applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended or recodified from
time to time ("ERISA"); Borrower and each member of the Controlled Group  has
not violated any provision of any defined employee pension benefit plan (as
defined in ERISA) maintained or contributed to by Borrower or such member of the
Controlled Group (each, a "Plan"); no Reportable Event as defined in ERISA has
occurred and is continuing with respect to any Plan initiated by Borrower and
any member of the Controlled Group; Borrower and each member of the Controlled
Group has met its minimum funding requirements under ERISA with respect to each
Plan; and each Plan will be able to fulfill its benefit obligations as they come
due in accordance with the Plan documents and under generally accepted
accounting principles.  “Controlled Group” means all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with Borrower, are treated as a single
employer under Section 414 of the Internal Revenue Code (including any
amendments thereto or successors thereof).

SECTION 3.10.OTHER OBLIGATIONS.  Neither Borrower nor any of its Consolidated
Subsidiaries is in default on any obligation for borrowed money, any purchase
money obligation or any other material lease, commitment, contract, instrument
or obligation, except for any such default that does not have and would not
reasonably be expected to cause a Material Adverse Effect.

SECTION 3.11.ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower and its Subsidiaries are in
compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower's
and/or its Subsidiaries’ operations and/or properties, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Superfund Amendments and Reauthorization Act of 1986, the
Federal Resource Conservation and Recovery Act of 1976, and the Federal Toxic
Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time.  None of the operations of Borrower or its
Subsidiaries is the subject of any federal or state investigation evaluating
whether any remedial action involving a material expenditure is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment.  Neither Borrower nor any Subsidiary of Borrower has any material
contingent liability in connection with any release of any toxic or hazardous
waste or substance into the environment.

-13-

--------------------------------------------------------------------------------

 

SECTION 3.12.SUBSIDIARIES. Each of the Borrower’s Subsidiaries is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, is duly qualified or licensed to do business (and
is in good standing as a foreign corporation, if applicable) in all
jurisdictions in which such qualification or licensing is required except for
any jurisdictions in which the failure to so qualify or to be so licensed does
not have and would not reasonably be expected to cause a Material Adverse
Effect, and has all corporate powers and governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.  The
Borrower has no Subsidiaries except for those Subsidiaries listed on Schedule
3.12 (and any new Subsidiaries created after the date hereof as to which Bank
has been notified in writing) which schedule accurately sets forth each such
Subsidiary’s complete name and jurisdiction of incorporation as of the date
hereof.

SECTION 3.13.INVESTMENT COMPANY ACT.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 3.14.PUBLIC UTILITY HOLDING COMPANY ACT.  Neither the Borrower nor any
of its Subsidiaries is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended.

SECTION 3.15.CAPITAL STOCK.  All Capital Stock, debentures, bonds, notes and all
other securities of Borrower and its Subsidiaries presently issued and
outstanding are validly and properly issued in accordance with all applicable
laws, including but not limited to, “Blue Sky” laws of all applicable states and
the federal securities laws.  The issued shares of Capital Stock of Borrower’s
Wholly Owned Subsidiaries are owned by Borrower free and clear of any lien or
adverse claim.  At least a majority of the issued shares of capital stock of
each of Borrower’s other Subsidiaries (other than Wholly Owned Subsidiaries) is
owned by Borrower free and clear of any lien or adverse claim.  

SECTION 3.16.MARGIN STOCK.  Neither Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, and no part of the proceeds of the Line
of Credit will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying Margin Stock, or be used for
any purpose which violates, or which is inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System, as
in effect from time to time, together with all official rulings and
interpretations issued thereunder.  “Margin Stock” means “margin stock” as
defined in said Regulations T, U or X.

ARTICLE IV

CONDITIONS

SECTION 4.1.CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation of Bank
to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:

(a)Approval of Bank Counsel.  All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank's counsel.

-14-

--------------------------------------------------------------------------------

 

(b)Documentation.  Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:

(i)This Agreement and each promissory note or other instrument or document
required hereby.

(ii)Certificates of corporate resolutions and incumbency with respect to this
Agreement and the Culp Europe Indebtedness.  

(c)Financial Condition.  There shall have been no Material Adverse Change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any collateral
required hereunder or a substantial or material portion of the assets of
Borrower.

(d)Insurance.  Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower's property, in form, substance, amounts, covering risks
and issued by companies satisfactory to Bank.

SECTION 4.2.CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank's satisfaction of each of the following conditions:

(a)Compliance.  The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of each such
extension of credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date (except
to the extent any such representation or warranty related to a specific date, in
which case each such representation or warranty shall be true and correct as of
such date), and on each such date, no Event of Default as defined herein, and no
condition, event or act which with the giving of notice or the passage of time
or both would constitute such an Event of Default, shall have occurred and be
continuing or shall exist.

ARTICLE V

AFFIRMATIVE COVENANTS

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

SECTION 5.1.PUNCTUAL PAYMENTS.  Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein.

-15-

--------------------------------------------------------------------------------

 

SECTION 5.2.ACCOUNTING RECORDS.  Maintain, and cause each Subsidiary to
maintain, adequate books and records in accordance with generally accepted
accounting principles consistently applied, and permit any representative of
Bank, at any reasonable time and upon reasonable prior notice, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower and each Subsidiary.

SECTION 5.3.FINANCIAL STATEMENTS.  Provide to Bank all of the following, in form
and detail satisfactory to Bank:

(a)not later than ninety (90) days after and as of the end of each Fiscal Year,
a consolidated (and consolidating, if requested by Bank) balance sheet of
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year and
the related consolidated (and consolidating, if requested by Bank) statements of
income, shareholders’ equity and cash flows for such Fiscal Year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
certified by Grant Thornton LLP or other independent public accountants of
nationally recognized standing, with such certification to be free of exceptions
and qualifications not reasonably acceptable to Bank;

(b)not later than forty-five (45) days after and as of the end of each of the
first three (3) Fiscal Quarters of each Fiscal Year, a consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries (broken down by business
unit, if requested by Bank) as of the end of such Fiscal Quarter and the related
consolidated statement of income and statement of cash flows (broken down by
business unit, if requested by Bank) for such Fiscal Quarter and for the portion
of the Fiscal Year ended at the end of such Fiscal Quarter, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
and the corresponding portion of the previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation in
accordance with generally accepted accounting principles applied on a consistent
basis by the chief financial officer or the chief accounting officer of
Borrower;

(c)contemporaneously with the delivery of each set of financial statements
referred to in paragraphs (a) and (b) above, a certificate, substantially in the
form of Exhibit A (a “Compliance Certificate”), of the chief financial officer
or chief accounting officer of Borrower (i) setting forth in reasonable detail
the calculations required to establish whether the Borrower was in compliance
with the requirements of Sections 5.9, 6.2, 6.3, 6.4 and 6.6 hereof on the date
of such financial statements, and (ii) stating whether any Event of Default
exists on the date of such certificate and, if any Event of Default then exists,
setting forth the details thereof and the action which Borrower is taking or
proposes to take with respect thereto;

(d)contemporaneously with the delivery of each set of annual financial
statements referred to in paragraph (a) above, a statement from the firm of
independent public accountants which reported on such statements to the effect
that nothing has come to their attention to cause them to believe that any Event
of Default existed under Sections 5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 and Article VI
hereof on the date of such financial statements;

(e)promptly upon the mailing thereof to the shareholders of Borrower generally,
copies of all financial statements, reports and proxy statements so mailed;

-16-

--------------------------------------------------------------------------------

 

(f)promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent or any filings under Section 16 of the Securities and Exchange
Act) and annual, quarterly or monthly reports which Borrower shall have filed
with the Securities and Exchange Commission; and

(g)from time to time such other information as Bank may reasonably request.

SECTION 5.4.COMPLIANCE.  Preserve and maintain, and cause each Subsidiary to
preserve and maintain, all licenses, permits, governmental approvals, rights,
privileges and franchises necessary for the conduct of its business, except for
such licenses, permits, governmental approvals, rights, privileges and
franchises the failure to maintain which does not have and would not reasonably
be expected to cause a Material Adverse Effect; and comply, and cause each
Subsidiary to comply, with the provisions of all articles of incorporation,
by-laws, and similar formation and corporate governance documents of Borrower
and its Subsidiaries and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower, each Subsidiary
and/or their respective businesses, except where such non-compliance does not
have and would not reasonably be expected to cause a Material Adverse Effect.

SECTION 5.5.INSURANCE.  Maintain and keep in force for each business in which
Borrower is engaged, and cause each Subsidiary to maintain and keep in force for
each business in which it is engaged, insurance of the types and in amounts
customarily carried in similar lines of business, including but not limited to
fire, extended coverage, public liability, flood, property damage and workers'
compensation, with all such insurance carried with companies and in amounts
satisfactory to Bank, and deliver to Bank from time to time at Bank's request,
made upon reasonable notice, schedules setting forth all insurance then in
effect.

SECTION 5.6.FACILITIES.  Keep, and cause each Subsidiary to keep, its properties
in good condition, repair and working order, reasonable wear and tear excepted.

SECTION 5.7.TAXES.  Pay and cause each of its Subsidiaries to pay promptly when
due all taxes (including without limitation federal and state income taxes and
state and local property taxes), assessments, governmental charges, claims for
labor, supplies, rent and other obligations which, if unpaid, might become a
lien against the property of Borrower or any Subsidiary, except (a) such as
Borrower and/or such Subsidiary may in good faith contest or as to which a bona
fide dispute may arise, and (b) for which Borrower and/or such Subsidiary has
made provision, to Bank's reasonable satisfaction, for eventual payment thereof
in the event Borrower and/or such Subsidiary is obligated to make such payment.

SECTION 5.8.LITIGATION.  Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$5,000,000.00.

-17-

--------------------------------------------------------------------------------

 

SECTION 5.9.FINANCIAL CONDITION.  Maintain Borrower's financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):

(a)Liquidity.  Unencumbered Liquid Assets with an aggregate fair market value
not at any time less than Ten Million and No/100 Dollars ($10,000,000.00).  As
used herein, “Unencumbered Liquid Assets” shall mean cash, cash equivalents
and/or publicly traded marketable securities acceptable to Bank in its sole
discretion, free of any lien or other encumbrance.  Retirement account assets
held in a fiduciary capacity by Borrower shall not qualify as Unencumbered
Liquid Assets.

(b)Consolidated Total Debt/Consolidated EBITDA Ratio.  Ratio of Consolidated
Total Debt to Consolidated EBITDA not greater than 3.00 to 1.00 as of each
Fiscal Quarter end, determined on a rolling 4-quarter basis, provided, that,
during the Modification Period, the ratio of Consolidated Total Debt to
Consolidated EBITDA shall be determined on the following basis:

For the Fiscal Quarter ending nearest to July 31, 2020 (i.e., first Fiscal
Quarter of 2021), the ratio shall be determined using EBITDA from the first,
second and third Fiscal Quarters of 2020 and the first Fiscal Quarter of 2021.

For the Fiscal Quarter ending nearest to October 31, 2020 (i.e., second Fiscal
Quarter of 2021), the ratio shall be determined using EBITDA from the second and
third Fiscal Quarters of 2020 and the first and second Fiscal Quarters of 2021.

For the Fiscal Quarter ending nearest to January 31, 2021 (i.e., third Fiscal
Quarter of 2021), the ratio shall be determined using EBITDA from the third
Fiscal Quarter of 2020 and the first, second and third Fiscal Quarters of 2021.

For the Fiscal Quarter ending nearest to April 30, 2021 (i.e., fourth Fiscal
Quarter of 2021), the ratio shall be determined using EBITDA from the first,
second, third and fourth Fiscal Quarters of 2021.  

The term “Consolidated Total Debt” as used in this Section 5.9(b) shall have the
definition given such terms in the Omaha Note Purchase Agreement (but excluding
for purposes of this Section 5.9(b) any future amendments thereto not made with
the written consent of Bank), which definitions shall survive for purposes of
this Agreement notwithstanding the termination of the Omaha Note Purchase
Agreement or the repayment in full of the Borrower’s obligations thereunder.  

(c)Consolidated EBITDA/Consolidated Net Interest Expense Ratio. Ratio of
Consolidated EBITDA to Consolidated Net Interest Expense not less than 3.00 to
1.00 as of each Fiscal Quarter end, determined on a rolling 4-quarter basis.

-18-

--------------------------------------------------------------------------------

 

SECTION 5.10.NOTICE TO BANK.  Promptly (but in no event more than five (5)
Business Days after Borrower becomes aware of the occurrence of each such event
or matter) give written notice to Bank in reasonable detail of:  (a) the
occurrence of any Event of Default, or any condition, event or act which with
the giving of notice or the passage of time or both would constitute an Event of
Default, together with the details of any action which Borrower is taking or
proposes to take with respect thereto; (b) any change in the name, jurisdiction
of organization or location of the chief executive office of Borrower or any of
its Subsidiaries; (c) the occurrence and nature of any Reportable Event or
Prohibited Transaction, each as defined in ERISA, or any funding deficiency with
respect to any Plan; or (d) any termination or cancellation (without replacement
therefor by Borrower) of any insurance policy which Borrower is required to
maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting a material
portion of Borrower's property.

SECTION 5.11.DEPOSIT ACCOUNTS.  Maintain Borrower’s principal deposit accounts
and other traditional banking relationships with Bank.

SECTION 5.12.  MAINTENANCE OF EXISTENCE.  Maintain, and cause each Subsidiary to
maintain, its corporate existence and carry on its business in substantially the
same manner and in substantially the same fields as such business is now carried
on and maintained.

ARTICLE VI

NEGATIVE COVENANTS

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:

SECTION 6.1.USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article II hereof.

SECTION 6.2.CAPITAL EXPENDITURES.  Make, and will not permit any of its
Subsidiaries to make, capital expenditures in excess of (i) $10,000,000 in the
aggregate (combined for Borrower and its Subsidiaries) during Fiscal Year 2021,
and (ii) $15,000,000.00 in the aggregate (combined for Borrower and its
Subsidiaries) during any Fiscal Year thereafter.

-19-

--------------------------------------------------------------------------------

 

SECTION 6.3.LIENS AND OTHER INDEBTEDNESS.  Create, incur, assume or permit to
exist, nor shall any Consolidated Subsidiary create, incur, assume or permit to
exist, any lien on any asset now owned or hereafter acquired by it, and Borrower
shall not incur and shall not permit any Subsidiary to incur any indebtedness or
liabilities resulting from borrowings, loans or advances, whether secured or
unsecured, matured or unmatured, liquidated or unliquidated, joint or several,
other than any liabilities of Subsidiaries existing as of, and disclosed to Bank
prior to, the date hereof and listed on Schedule 6.3, and except for (a) any
lien existing on any specific fixed asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary and not created in contemplation
of such event; (b) any lien on any specific fixed asset securing debt incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
or constructing such asset, provided that such lien attaches to such asset
concurrently or within 18 months after the acquisition or completion of
construction thereof; (c) any lien on any specific fixed asset of any
corporation existing at the time such corporation is merged or consolidated with
or into Borrower or a Consolidated Subsidiary and not created in contemplation
of such event; (d) any lien existing on any specific fixed asset prior to the
acquisition thereof by Borrower or a Consolidated Subsidiary and not created in
contemplation of such acquisition; (e) liens securing debt owed by a Subsidiary
to Borrower; (f) any lien arising out of the refinancing, extension, renewal or
refunding of any debt secured by any lien permitted by any of the foregoing
clauses (a) through (e), provided that such debt is not secured by any
additional assets, and the amount of such debt secured by any such lien is not
increased; (g) mechanics, warehousemen, carrier, landlord and other statutory
liens which arise in the ordinary course of Borrower's or a Consolidated
Subsidiary’s business for amounts not yet due, and liens in security deposits
made in the ordinary course of Borrower's or a Consolidated Subsidiary’s
business; (h) liens which (x) are incurred in connection with the purchase of
looms, (y) secure debt consisting only of the deferred purchase price of such
looms, and no other debt, which deferred purchase price debt is non-interest
bearing and payable in no more than two (2) years from the date of purchase, and
(z) encumber only the looms so purchased, and not any other assets; (i) debt
owing to Borrower or another Subsidiary; and (j) additional unsecured debt
(other than the Line of Credit) of Borrower and its Subsidiaries; provided,
however, that the sum of (A) the aggregate amount of debt secured by liens
permitted by the foregoing clauses (a) through (h), plus (B) debt of Borrower
and its Subsidiaries permitted by clause (j) shall not exceed an aggregate
amount equal to 5% of Consolidated Net Worth.

SECTION 6.4.MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity; or discontinue or eliminate any business line
or segment; acquire all or substantially all of the assets of any other entity;
nor sell, lease, transfer or otherwise dispose of all or a substantial or
material portion of its assets, nor shall Borrower permit any Subsidiary to do
any of the foregoing; provided that, (a) Borrower may merge with another person
if (i) such person was organized under the laws of the United States of America
or one of its states, (ii) Borrower is the corporation surviving such merger,
and (iii) immediately after giving effect to such merger no Event of Default
shall have occurred and be continuing; (b) Subsidiaries of Borrower may merge
with each other; and (c) the foregoing limitation on the sale, lease or other
transfer of assets and on the discontinuation or elimination of a business line
or segment shall not prohibit, during any Fiscal Quarter, a transfer of assets
or the discontinuance or elimination of a business line or segment (in a single
transaction or in a series of related transactions) unless the aggregate assets
to be so transferred or utilized in a business line or segment to be so
discontinued, when combined with all other assets transferred, and all other
assets utilized in all other business lines or segments discontinued, during
such Fiscal Quarter and the immediately preceding three (3)  Fiscal Quarters,
contributed  more than 10% of Consolidated EBITDA during the four (4) Fiscal
Quarters immediately preceding such Fiscal Quarter.  

-20-

--------------------------------------------------------------------------------

 

SECTION 6.5.GUARANTIES.  Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except (a) any of
the foregoing in favor of Bank, and (b) additional unsecured guaranties in
amounts not to exceed an aggregate of $2,000,000.00 at any time outstanding.

SECTION 6.6.LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to or
investments in any Person, nor shall any Subsidiary make any loans or advances
to or investments in any Person, except any of the foregoing existing as of, and
disclosed to Bank prior to, the date hereof and listed on Schedule 6.6, and
except for (a) loans or advances to employees not exceeding $5,000,000.00 in the
aggregate principal amount outstanding at any time, in each case made in the
ordinary course of business and consistent with practices existing on the date
hereof; (b) deposits required by government agencies or public utilities; (c)
loans and advances made prior to the date hereof to Rayonese Textile, Inc., and
additional loans and advances after the date hereof to Culp Europe and the China
Subsidiaries; (d) other loans and advances in an amount which, together with
investments permitted by clause (m) below, does not exceed 10% of Consolidated
Net Worth; (e) investments in direct obligations of the United States Government
maturing within one year; (f) investments in certificates of deposit issued by a
commercial bank whose credit is satisfactory to Bank; (g) investments in
commercial paper rated A1 or the equivalent thereof by Standard & Poor’s Rating
Group, a division of McGraw-Hill, Inc. (“”S&P”) or P1 or the equivalent thereof
by Moody’s Investor Service, Inc. (“Moody’s) and in either case maturing within
six (6) months after the date of acquisition; (h) investments in tender bonds
the payment of the principal of and interest on which is fully supported by a
letter of credit issued by a United States bank whose long-term certificates of
deposit are rated at least AA or the equivalent thereof by S&P and Aa or the
equivalent thereof by Moody’s; (h(i)) investments in corporate bonds of domestic
United States issuers in an aggregate amount not exceeding $50,000,000.00 at any
time, which bonds shall be rated at least BBB or the equivalent thereof by S&P
or Baa2 or the equivalent thereof by Moody’s and, in either case, shall mature
within three (3) years of their issuance; (i) investments pursuant to its
deferred compensation plan, funded with life insurance or other investment
products through a Rabbi Trust; (j) investments in joint ventures in an
aggregate amount not exceeding $25,000,000.00; (k) investments made prior to the
date hereof in 3096726 Canada Inc. and/or in Rayonese Textile, Inc; (l) the
guaranty by Borrower of the Culp Europe Indebtedness; and/or (m) other
investments in an amount which, together with the loans and advances permitted
by clause (d) above, does not exceed 10% of Consolidated Net Worth; provided
that after giving effect to the making of any loans, advances, deposits or
investments permitted by this Section 6.6, no Event of Default shall be in
existence or created thereby.  

SECTION 6.7.DIVIDENDS, DISTRIBUTIONS.  Permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay any
dividends or make any other distributions on its Capital Stock or any other
interest, other than dividends paid or payable in the form of additional Capital
Stock (it being understood that the requirement under the laws of China that the
China Subsidiaries retain at least 10% of its net income shall not constitute a
violation of the foregoing covenant), or (b) make or repay any loans or advances
to Borrower or the parent of such Subsidiary.

-21-

--------------------------------------------------------------------------------

 

SECTION 6.8.DISSOLUTION.  Suffer or permit, nor shall any of Borrower’s
Subsidiaries suffer or permit, dissolution or liquidation either in whole or in
part or redeem or retire any shares of its own stock or that of any Subsidiary,
except through corporate reorganization permitted by Section 6.4.

SECTION 6.9.TRANSACTIONS WITH AFFILIATES.  Enter into or be a party to, nor
shall any of Borrower’s Subsidiaries enter into or be a party to, any
transaction with any Affiliate of Borrower or such Subsidiary (which Affiliate
is not Borrower or a Wholly Owned Subsidiary), except as permitted by law and
pursuant to reasonable terms which are fully disclosed to Bank and are no less
favorable to Borrower or such Subsidiary than would be obtained in a comparable
arms’ length transaction with a Person which is not an Affiliate.  “Affiliate”
of a relevant Person means (i)  a Person that directly, or indirectly through
one or more intermediaries, controls the relevant Person (a “Controlling
Person”), (ii) any Person (other than the relevant Person or a Subsidiary of the
relevant person) which is controlled by or is under common control with a
Controlling Person, or (iii) any Person (other than a Subsidiary of the relevant
Person) of which the relevant Person owns, directly or indirectly, 20% or more
of the common stock or equivalent equity interests; and “control” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

SECTION 6.10.CHANGE OF FISCAL YEAR.  Change its Fiscal Year.

SECTION 6.11.RESTRICTED PAYMENTS.  During the Modification Period, declare or
pay any dividend or distribution either in cash, stock or any other property on
Borrower's stock now or hereafter outstanding, nor redeem, retire, repurchase or
otherwise acquire any shares of any class of Borrower's stock now or hereafter
outstanding; provided however, that Borrower may (i) declare and pay dividends
or make distributions solely in shares of its Capital Stock (or options,
warrants or other rights to acquire its Capital Stock) and (ii) declare and pay
cash dividends or make distributions to its shareholders and may redeem, retire,
repurchase or otherwise acquire any shares of any class of Borrower's stock, so
long as the aggregate amount paid does not exceed $10,000,000.00 during the
Modification Period.  Borrower shall provide to Bank, upon request, any
documentation required by Bank to substantiate the appropriateness of amounts
paid or to be paid.  For avoidance of doubt, upon the expiration of the
Modification Period, the provisions of this Section 6.10 shall automatically
terminate and be of no further force or effect.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.1.The occurrence of any of the following shall constitute an "Event of
Default" under this Agreement:

(a)Borrower shall fail to pay when due any principal payable under the Loan
Documents or any reimbursement obligation with respect to any Letter of Credit,
or shall fail to pay any interest payable under the Loan Documents within five
(5) Business Days after such interest shall become due, or shall fail to pay any
fee or other amount payable under any of the Loan Documents within five (5)
Business Days after such fee or other amount becomes due.

-22-

--------------------------------------------------------------------------------

 

(b)Any financial statement or certificate furnished to Bank pursuant to, or any
representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.

(c)Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 7.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of thirty (30) days from its
occurrence.

(d)Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract, instrument or document (other
than any of the Loan Documents) pursuant to which Borrower, any Subsidiary, any
guarantor hereunder (with each such guarantor referred to herein as a "Third
Party Obligor") has incurred any debt or other liability to any person or
entity, including Bank; provided, however, that any cure period applicable to
such default has expired, and with respect to a default under any obligation to
any person or entity other than Bank, the amount of said obligation exceeds
$5,000,000.00.

(e)Borrower, any Subsidiary or any Third Party Obligor shall suffer or consent
to or apply for the appointment of a receiver, trustee, custodian or liquidator
of itself or any of its property, or shall make a general assignment for the
benefit of creditors; Borrower, any Subsidiary or any Third Party Obligor shall
file a voluntary petition in bankruptcy, or seeking reorganization, in order to
effect a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower,
any Subsidiary or any Third Party Obligor shall file an answer admitting the
jurisdiction of the court and the material allegations of any involuntary
petition; or Borrower, any Subsidiary or any Third Party Obligor shall be
adjudicated a bankrupt, or an order for relief shall be entered against
Borrower, any Subsidiary or any Third Party Obligor by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.

(f)The filing of a notice of judgment lien of an amount in excess of
$5,000,000.00 against Borrower, any Subsidiary or any Third Party Obligor; or
the service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower, any Subsidiary or any Third
Party Obligor; or the entry of one or more judgments or orders for the payment
of money in an aggregate amount in excess of $5,000,000.00 against Borrower, any
Subsidiary or any Third Party Obligor which judgment or order shall continue
unsatisfied and unstayed for a period of thirty (30) days; or any involuntary
petition or proceeding pursuant to the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors is filed or commenced against Borrower, any Subsidiary or any Third
Party Obligor and the involuntary petition or proceeding continues undismissed
more than sixty (60) days following the date of its filing.

(g)The dissolution or liquidation of Borrower, any Subsidiary or any Third Party
Obligor, except as may be permitted by Section 6.4(c); or Borrower, any
Subsidiary or any Third Party Obligor, or any of its directors, stockholders or
members, shall take action seeking to effect the dissolution or liquidation of
Borrower, such Subsidiary or such Third Party Obligor, except as may be
permitted by Section 6.4(c).

-23-

--------------------------------------------------------------------------------

 

(h)(i) Except for the Culp Family, any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of  Rule
13d-3 of the Securities and Exchange Commission under the Securities Act of
1934) of 20% or more of the outstanding shares of the voting stock of Borrower;
or (ii) as of any date a majority of the board of directors of Borrower consists
of individuals who were not either (x) directors of Borrower as of the
corresponding date of the previous year, (y) selected or nominated to become
directors by the board of directors of Borrower of which a majority consisted of
individuals described in the foregoing clause (x), or (z) selected or nominated
to become directors by the board of directors of Borrower of which a majority
consisted of individuals described in the foregoing clause (x) and individuals
described in the foregoing clause (y).  “Culp Family” means Robert G. Culp, III,
his spouse, his mother, his siblings, his lineal descendants, and any trusts
established for the benefit of any of them.

(i)An “Event of Default” (as defined therein) under the Omaha Note Purchase
Agreement shall have occurred and be continuing.

(j)An “Event of Default” (as defined therein) shall have occurred under any of
the Culp Europe Loan Documents.

SECTION 7.2.REMEDIES.  Upon the occurrence of any Event of Default:  (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law.  All rights,
powers and remedies of Bank may be exercised at any time by Bank and from time
to time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1.NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

-24-

--------------------------------------------------------------------------------

 

SECTION 8.2.NOTICES.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

BORROWER:

 

Culp, Inc.

 

 

 

 

 

1823 Eastchester Drive

 

 

 

 

 

P.O. Box 2686

 

 

 

 

 

High Point, North Carolina 27265

 

 

 

 

 

Attention:  Kenneth R. Bowling

 

 

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

Telecopier Number:  (336) 887-7089

 

 

 

 

 

 

 

 

 

BANK:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

100 North Main Street

 

 

 

 

 

MAC D4001-053

 

 

 

 

 

Winston-Salem, North Carolina 27101

 

 

 

 

 

Attention:  Timothy Sechrest, Senior Vice President

 

 

 

 

 

Telecopier Number: (336) 732-4833

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

-25-

--------------------------------------------------------------------------------

 

SECTION 8.3.COSTS, EXPENSES AND ATTORNEYS' FEES.  Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees), expended or incurred by Bank in connection with (a) the
negotiation and preparation of this Agreement and the other Loan Documents,
Bank's continued administration hereof and thereof, and the preparation of any
amendments and waivers hereto and thereto, (b) the enforcement of Bank's rights
and/or the collection of any amounts which become due to Bank under any of the
Loan Documents, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

SECTION 8.4.SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank's rights and benefits under each of the Loan Documents.  Bank
shall use commercially reasonable efforts to give prior notice to Borrower
before assigning more than fifty percent (50%) of its interest in the loans made
hereunder.  In connection therewith, Bank may disclose all documents and
information which Bank now has or may hereafter acquire relating to any credit
subject hereto, Borrower or its business, or any collateral required hereunder.

SECTION 8.5.ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.

SECTION 8.6.NO THIRD PARTY BENEFICIARIES.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

SECTION 8.7.TIME.  Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.

SECTION 8.8.SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

-26-

--------------------------------------------------------------------------------

 

SECTION 8.9.COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

SECTION 8.10.GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina, without reference to
the conflicts of law or choice of law principles thereof.

SECTION 8.11.ARBITRATION; WAIVER OF JURY TRIAL.

(a)Arbitration.  The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

(b)Governing Rules.  Any arbitration proceeding will (i) proceed in a location
in North Carolina selected by the American Arbitration Association (“AAA”); (ii)
be governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the
“Rules”).  If there is any inconsistency between the terms hereof and the Rules,
the terms and procedures set forth herein shall control.  Any party who fails or
refuses to submit to arbitration following a demand by any other party shall
bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute.  Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.

(c)No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

-27-

--------------------------------------------------------------------------------

 

(d)Arbitrator Qualifications and Powers.  Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00.  Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of North Carolina or a neutral retired judge of
the state or federal judiciary of North Carolina, in either case with a minimum
of ten years experience in the substantive law applicable to the subject matter
of the dispute to be arbitrated.  The arbitrator will determine whether or not
an issue is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of North Carolina and may grant
any remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the North Carolina Rules of Civil Procedure or other
applicable law.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction.  The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(e)Discovery.  In any arbitration proceeding, discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

(f)Class Proceedings and Consolidations.  No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

(g)Payment Of Arbitration Costs And Fees.  The arbitrator shall award all costs
and expenses of the arbitration proceeding.

-28-

--------------------------------------------------------------------------------

 

(h)Miscellaneous.  To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA.  No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the
dispute shall control.  This arbitration provision shall survive termination,
amendment or expiration of any of the Loan Documents or any relationship between
the parties.

(i)Waiver of Jury Trial.  The parties hereto hereby acknowledge that by agreeing
to binding arbitration they have irrevocably waived their respective rights to a
jury trial with respect to any action, claim or other proceeding arising out of
any dispute in connection this Agreement or any other agreement or document
delivered in connection herewith, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations.  This provision
is a material inducement for the parties entering into this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.

 

 

 

 

 

WELLS FARGO BANK,

 

 

 

 

 

 

 

CULP, INC.

 

NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

-29-